department of the treasury internal_revenue_service number release date index number person to contact telephone number refer reply to cc psi - plr-123934-02 date date washington dc trust trust a_trust b a b ein state charity d1 d2 d3 d4 year dear this letter responds to your letter dated date and subsequent correspondence that you submitted on behalf of trust as trust’s authorized representative the trustees of trust request rulings regarding the proposed division of trust a charitable_remainder_unitrust into two separate trusts trust a and trust b plr-123934-02 on d1 a and b while married and residents of state a community_property_state established trust a charitable_remainder_unitrust described in sec_664 of the internal_revenue_code trust provides for quarterly unitrust payments to be made to a and b in equal proportions during a’s lifetime after a’s death if b survives the unitrust_amount is to be paid to b for the lesser_of her lifetime or a term of one year after the earlier of b’s death or the expiration of the one year term or a’s death if b predeceases him trust’s assets are to be distributed to the charity article of the trust instrument provides that a and b reserve the power by will or written instrument to change the charitable_beneficiary provided the charitable_beneficiary selected is described in sec_170 sec_2055 and sec_2522 article of the trust instrument provides that a and b reserve the power to accelerate the distribution of part or all of the trust corpus to the charitable_remainder beneficiary in year a and b began the process of dissolving their marriage a and b entered into a written property settlement agreement dated d3 providing for the settlement of their marital property a divorce decree for a and b was entered on d4 under the property settlement agreement trust will be divided into two separate charitable_remainder unitrusts one trust for the benefit of a_trust a and another trust for the benefit of b_trust b the terms of trust a and trust b will be identical to the terms of trust except for the following a_trust a and trust b will each hold of trust’s principal and of trust’s undistributed_income b a will be the unitrust beneficiary of trust a during his lifetime after a’s death b if living will receive the unitrust payment for the shorter of b’s life or a term of year after the earlier of b’s death or the expiration of the year term or on a’s death if b predeceases a the corpus will be paid to the charitable_remainder beneficiary a will retain the power to change the charitable_beneficiary of trust a and to accelerate payment of the trust corpus to the charitable_remainder beneficiary a will be the sole trustee of trust a and will possess the power to remove and replace successor trustees and c b will be the unitrust beneficiary of trust b during the period both b and a are living upon a’s death if b survives b will receive the unitrust payment for the shorter of b’s life or a term of year after the earlier of b’s death or the expiration of the year term or on a’s death if b predeceases a the corpus will be paid to the charitable_remainder beneficiary b will retain the power to change the charitable_beneficiary of trust b and to accelerate payment of the trust corpus to the charitable_remainder beneficiary b will be the sole trustee of trust b and will possess the power to remove and replace successor trustees plr-123934-02 sec_664 provides generally that a charitable_remainder_unitrust shall be exempt from federal_income_tax sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust accordingly based on the information provided and the representations made the division of trust into two separate trusts will not cause trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_2516 provides that where a husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the 3-year period beginning on the date one year before such agreement is entered into plr-123934-02 whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth sec_25_2516-1 of the gift_tax regulations provides that transfers of property or interests in property made under the terms of a written_agreement between spouses in settlement of their marital or property rights are deemed to be for an adequate_and_full_consideration in money_or_money's_worth and therefore exempt from the gift_tax whether or not such agreement is approved by a divorce decree if the spouses obtain a final decree within two years after entering into the agreement in this case a and b entered into a written_agreement in settlement of their marital property rights under the terms of the property settlement agreement trust will be divided as described above any transfer of property between a and b resulting from the division of trust will be deemed made for adequate_and_full_consideration and therefore will not be subject_to the gift_tax sec_1041 provides that no gain_or_loss will be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident to the divorce sec_1041 provides that for purposes of sec_1041 a transfer of property is incident to the divorce if the transfer occurs within one year after the date on which the marriage ceases or is related to the cessation of the marriage sec_1_1041-1t q a-7 of the temporary income_tax regulations addresses when a transfer of property is related to the cessation of the marriage q a-7 provides that a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument any transfer not pursuant to a divorce_or_separation_instrument and any transfer occurring more than years after the cessation of the marriage is presumed to be not related to the cessation of the marriage this presumption may be rebutted only by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage for example the presumption may be rebutted by showing that a the transfer was not made within one- and six-year periods described above because of factors which hampered an earlier transfer of the property such as legal or business impediments to transfer or disputes concerning the value of the property owned at the time of the cessation of the marriage and b the transfer is effected promptly after the impediment to transfer is removed sec_71 defines the term divorce_or_separation_instrument to mean a plr-123934-02 a decree of divorce or separate_maintenance or a written instrument incident to such decree b a written_separation_agreement or c a decree not described in sec_71 requiring a spouse to make payments for the support and maintenance of the other spouse sec_1_1041-1t q a-10 provides that the transferor_of_property under sec_1041 recognizes no gain_or_loss on the transfer even if the transfer was in exchange for the release_of_marital_rights or other consideration this rule applies regardless of whether the transfer is of property separately owned by the transferor or is a division equal or unequal of community_property under sec_1041 for purposes of subtitle a the transferee is treated as having acquired the property by gift from the transferor with a carryover_basis from the transferor pursuant to the property settlement agreement trust will be divided into two equal charitable_remainder unitrusts one trust for the benefit of a and one trust for the benefit of b each charitable_remainder_unitrust will hold of the principal and undistributed_income of the original trust a and b will receive annual unitrust payments from their respective charitable_remainder unitrusts while both are alive of the same percent of their respective trusts assets as they were receiving under trust consequently a is transferring to b one-half of his unitrust_interest in trust and b is transferring to a one-half of her unitrust_interest in trust and both transfers are incident to the divorce assuming such an interest is property sec_1041 will apply to the transfer therefore for income_tax purposes no gain_or_loss is recognized by a on the transfer of his interest to b and no gain_or_loss is recognized by b on the transfer of her interest to a sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee the distribution was effected as a result of a mutual plr-123934-02 agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 holds that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 the present case is distinguishable from revrul_69_486 because it has been represented that the assets of trust will be allocated among the two separate trusts on a pro_rata basis and each account will receive an equal share of each asset in trust accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of trust 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material if their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans it is consistent with the supreme court’s opinion in cottage savings to find that the interests of trust a and trust b will not differ materially from their interests in trust the assets of trust will be allocated among trust a and trust b in proportion to the current interests of trust and trust a and trust b will be entitled to the same benefits after the proposed transaction as before therefore the proposed division of trust into trust a and trust b and the proposed ratable allocation of trust’s assets among trust a and trust b will not be treated as a sale or disposition that would require trust trust a or trust b to recognize gain_or_loss under sec_1001 sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by gift bequest or devise the basis plr-123934-02 is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer is made sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would be in the hands of such other person accordingly based on the information provided and the representations made the basis and holding periods of the assets in trust a and trust b immediately after the division of trust will be the same as they were in trust immediately before the division sec_507 provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 provides that in the case of the transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_507 imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax-exempt status or the fair_market_value of the assets sec_507 defines the term aggregate tax_benefit which term is used in sec_507 as one means to measure the sec_507 tax sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation plr-123934-02 sec_4945 imposes an excise_tax on a private foundation’s making of any taxable_expenditure under sec_4945 sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation sec_4946 together with sec_4946 define the term disqualified_person to include a spouse of a substantial_contributor among others sec_4947 provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 sec_2522 sec_1_507-1 provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not have terminated its foundation status under sec_507 sec_1_507-3 provides in part that as used in sec_507 such transferor foundation will not have terminated its foundation status under sec_507 sec_1_507-3 provides in part that as used in sec_507 the term other adjustments organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 and provides in substance that in the transfer of assets from one private_foundation to one or more private_foundations in a sec_507 transfer each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor’s aggregate tax_benefit within the meaning of sec_507 sec_1_507-4 provides that the excise_tax on the termination of private_foundation_status under sec_507 does not apply to a transfer of assets pursuant to sec_507 unless the provisions of sec_507 become applicable sec_53_4945-6 of the foundation and similar excise_taxes regulations foundation regulations provides that expenditures_for unreasonable expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can plr-123934-02 demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary care and prudence sec_53_4947-1 of the foundation regulations provides that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary revrul_2002_28 2002_20_irb_1 provides in part that when a private_foundation distributes all of its assets to one or more other foundations under a plan of dissolution the transferor foundation is not required to exercise expenditure_responsibility under sec_4945 with respect to the transfers as a charitable_remainder_unitrust under sec_664 trust is a split-interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing although split-interest_trusts are not sec_501 or sec_4947 private_foundations that are exclusively charitable they are subject_to sec_507 termination rules that are appropriate sec_4947 subjects split-interest_trusts to the provisions of sec_507 sec_507 is applicable to the division of trust since trust will transfer all of its assets to trust a and trust b under sec_1_507-1 trust will not have terminated its private_foundation_status the transfer of all of trust assets under the prevailing divorce proceedings to trust a and trust b will qualify as transfers meeting the requirements of sec_1_507-3 and c ii of the regulations therefore trust a and trust b will not be treated as newly created organizations and the aggregate tax benefits of trust under sec_507 will carry over to trust a and trust b in proportion to the amount of trust assets transferred to trust a and trust b subject_to any liability which trust has under chapter of the code to the extent not already satisfied by trust a and b are disqualified persons with respect to trust under sec_4946 because they are substantial contributors to trust and are trustees because trust is a split- interest trust it is treated as a private_foundation under sec_4947 the only interest that either a or b had in trust was a payment of the unitrust_amount under the provisions of sec_664 they each have exchanged a one-half interest in a unitrust payment in trust for a full unitrust payment in a_trust having fewer assets one-half of the assets of trust prior to its division thus they are likely to receive more or less the same unitrust payment as before however it makes no difference for purposes of sec_4941 whether either or both is receiving more or less of a unitrust payment after the division of trust assets sec_53_4947-1 of the foundation regulations provides in substance that the amounts payable under charitable_remainder split-interest_trusts to the income beneficiaries are not subject_to sec_4941 or sec_507 or sec_4945 thus the disqualified persons are insulated from self-dealing as far as each of their unitrust interests in trust are concerned based on the fact that the unitrust payment is the same plr-123934-02 before and after the division of trust since neither of the disqualified persons a and b receive any additional interest in the assets of the trust principal no self-dealing transaction has occurred within the meaning of sec_4941 trust principal remains preserved for charitable interests there has been no increase in the unitrust_amount at the expense of the charitable interest any expenses paid pursuant to the division of trust assuming such expenses are reasonable are justified as necessary to facilitate the smooth functioning and operation of trust which was likely not possible under the prevailing divorce proceedings there are no other transactions with the income beneficiaries that affect trust principal accordingly again no self dealing transaction will occur based on the same analysis as applied in the two preceding paragraphs no taxable_expenditures have occurred under sec_4945 further under sec_1_507-3 and trust will not be required to exercise expenditure_responsibility under sec_4945 and h with respect to the assets transferred to trust a and trust b_trust will dispose_of all of its assets within the meaning of sec_1_507-3 and trust a and trust b will be controlled by the same persons who controlled trust within the meaning of sec_1_507-3 after applying the relevant law to the information provided and the representations made we conclude as follows the division of trust into trust a and trust b will not cause trust trust a or trust b to fail to qualify as charitable_remainder_trust under sec_664 any transfer of property between a and b resulting from the division of trust into trust a and trust b will not be subject_to the gift_tax as to a or b because the division will be a transfer of property pursuant to a divorce under sec_2516 the proposed division of trust into trust a and trust b will not be subject_to income_tax for a and b because the division will be a transfer of property pursuant to a divorce agreement under the provisions of sec_1041 the proposed pro_rata division of trust into trust a and trust b will not cause recognition of income or create gain_or_loss to trust trust a or trust b under sec_61 or sec_1001 the basis and holding periods of the assets in trust a and trust b immediately after the division of trust will be the same as they were in trust immediately before the division the proposed division of trust into trust a and trust b will not terminate trust’s status as a_trust described in and subject_to the private_foundation provisions of sec_4947 and will not result in the imposition of an excise_tax under sec_507 plr-123934-02 trust a and trust b will not be treated as newly created organizations the aggregate tax benefits of trust under sec_507 will carry over to trust a and trust b in proportion to the amount of trust assets transferred to trust a and trust b subject_to any liability which the trust has under chapter of the code to the extent not already satisfied by trust the proposed division of trust into trust a and trust b will not be an act of self-dealing under sec_4941 the proposed division of trust into trust a and trust b will not be a taxable_expenditure under sec_4945 if reasonable in amount payment of the legal and other expenditures incurred by trust to effect the proposed division out of the assets of trust will not constitute an act of self-dealing under sec_4941 or constitute a taxable_expenditure under sec_4945 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of the transaction described above under any other provision of the code we express no opinion on whether trust trust a and trust b otherwise qualify as charitable_remainder trusts under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust and to trust’s other authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
